20 Mich. App. 414 (1969)
174 N.W.2d 9
PEOPLE
v.
JACKSON
Docket No. 7,653.
Michigan Court of Appeals.
Decided December 3, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer and Arthur N. Bishop, for the people.
George W. Schudlich, for defendant on appeal.
Before: BRONSON, P.J., QUINN, and DANHOF, JJ.
PER CURIAM.
This case is submitted on the people's motion to affirm. On April 9, 1969, defendant *415 was convicted, on a plea of guilty, of felonious assault. MCLA § 750.82 (Stat Ann 1962 Rev § 28.277). On April 23, 1969, he was sentenced to serve three to four years in prison.
On appeal defendant asserts he was induced to enter a plea of guilty to felonious assault (which carries a maximum sentence of four years), rather than risk conviction of the greater offense of assault with intent to do great bodily harm less than murder. MCLA § 750.84 (Stat Ann 1962 Rev § 28.279). The argument lacks merit. A fulfilled promise of charge reduction is not ground for vacating a guilty plea even if the plea was induced thereby. People v. Kindell (1969), 17 Mich App 22.
Motion to affirm is granted.